randall j and karen g thompson petitioners v commissioner of internal revenue respondent docket no filed date on the basis of a final_decision in a partnership-level pro- ceeding for rjt investments x llc which had made all partnership_allocations for its tax_year ended date to p-h r determined an income_tax deficiency and an accuracy-related_penalty for ps’ tax_year immediately after issuing a notice_of_deficiency to ps r directly assessed the deficiency and penalty amounts determined in that notice r has since acknowledged errors in these deficiency and pen- alty amounts and has made corresponding assessment abate- ments nonetheless r argues that the notice_of_deficiency is invalid and that the court lacks jurisdiction over the case because the changes to ps’ tax_liability shown on the notice are computational adjustments that are not subject_to deficiency procedures ps have conceded the amount of the deficiency but urge us to follow 591_f3d_649 d c cir affg in part revg in part and remanding in part 131_tc_84 and hold that the accuracy-related_penalty does not relate to an adjustment to a partnership_item and can be assessed only following deficiency procedures held computing ps’ income_tax deficiency arising from the adjustments finalized in the partnership-level proceeding in rjt invs x llc v commis- sioner docket no date affd 491_f3d_732 8th cir does not require any partner-level determina- tions and assessing or collecting this deficiency is not subject_to deficiency procedures held further the errors in the notice_of_deficiency do not constitute a determination under sec_6212 i r c held further the accuracy-related_penalty may be directly assessed and is not subject_to deficiency proce- dures notwithstanding the need for partner-level determina- tions held further the notice_of_deficiency is invalid and the court lacks jurisdiction over this case r’s motion to dismiss for lack of jurisdiction will be granted edward m robbins jr for petitioners james a kutten for respondent verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner opinion wherry judge this case is before the court on respond- ent’s motion to dismiss for lack of jurisdiction the case con- stitutes a partner-level action under the unified partnership audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 i partnership-level proceeding background petitioner husband randall j thompson engaged in a son-of-boss boss market linked deposit transaction in seeking to offset approximately dollar_figure in capital_gains to facilitate the boss transaction petitioner husband formed rjt investments x llc rjt on date for its tax_year ended date rjt made all part- nership allocations to petitioner husband the commissioner issued a notice of final partnership administrative adjust- ment fpaa to rjt for on date disallowing deductions and losses and determining an accuracy-related_penalty under sec_6662 petitioner husband as the tax_matters_partner of rjt peti- tioned this court challenging the fpaa in a partnership-level proceeding rjt invs x llc v commissioner docket no the court entered a decision in that case on date that decision was affirmed by the court_of_appeals for the eighth circuit in 491_f3d_732 8th cir ii issuance of notice petitioners’ form_1040 u s individual_income_tax_return included income deductions and losses relating to rjt in a stipulation of facts filed date the parties agree that on date respondent timely mailed an affected items notice_of_deficiency for the year ending date to petitioners determining a defi- ciency in federal_income_tax and an addition_to_tax pursuant unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports to sec_6662 the copy of the affected items notice_of_deficiency issued to petitioners for the year ending date attached to the stipulation of facts shows the fol- lowing amounts dollar_figure labeled tax and dollar_figure labeled sec_6662 the stipulation of facts further states that on date respondent assessed the following against petitioners regarding the flow through adjustments from rjt investments x llc a dollar_figure penalty pursuant to sec_6662 b dollar_figure tax and c dollar_figure interest petitioners filed a petition on date before the date date shown as the last day to file a petition with the united_states tax_court on the sep- tember notice_of_deficiency on date respondent filed a motion to dismiss for lack of jurisdiction motion and a memorandum in support of respondent’s motion to dismiss for lack of jurisdiction pursuant to an order of the court of date petitioners timely filed a memorandum in opposition to respondent’s motion to dismiss for lack of jurisdiction on date respondent’s motion asks that this case be dismissed for lack of jurisdiction upon the ground that no valid statutory_notice_of_deficiency has been sent to petitioners with respect to taxable_year nor has respondent made any other determination with respect to petitioners’ taxable_year that would confer jurisdiction on this court emphasis supplied the motion argues that the date notice_of_deficiency is invalid as the determination relates to computa- tional flow through adjustments that are immediately assess- able and not affected items requiring partner-level deter- minations made through a notice_of_deficiency iii errors in notice in reviewing the record in the case the court noted two apparent errors by respondent in making adjustments to petitioners’ form_1040 to give effect to the date decision in the partnership-level proceeding the court brought these apparent errors to the parties’ attention the the court uncovered these apparent errors when comparing the date decision in the partnership-level proceeding and petitioners’ form_1040 on the one hand with the adjust- ments shown on form 886-a explanation of items attached to the date notice of verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner parties subsequently filed a stipulation of settlement on date the stipulation of settlement states in part that to the extent that this court has jurisdiction to redetermine respondent’s determination in the date affected_item notice_of_deficiency the parties agree that respondent’s determination regarding the deficiency and penalty pursuant to sec_6662 for modified as set forth on the audit statement and statement-income tax changes attached hereto as exhibit b is correct emphasis supplied exhibit b attached to the date stipulation of settlement includes a form_3610 audit statement and a form_5278 statement-income tax changes for petitioners for tax_year each bearing a date of date the date form_3610 shows a statutory deficiency of dollar_figure line of the date form_5278 confirms that the deficiency-increase in tax is dollar_figure by comparison on the date notice_of_deficiency the amount shown as is dollar_figure deficiency under tax_deficiency on the other one of these adjustments sought to give effect to the holding in the partnership-level decision of date that rjt investments x llc is disregarded for fed- eral income_tax purposes explaining that we have adjusted your return in accordance with the tax_court decision for rjt investments x llc form 886-a purports to deny petitioners the entire amount of the short-term_capital_loss that they had claimed on schedule d capital_gains_and_losses on account of liquidation of rjt investments x llc form a shows a per return short-term_capital_loss of dollar_figure and a corresponding positive ad- justment in the same amount however the court observed that petitioners’ schedule d had actually claimed on line a net_short-term_capital_loss of dollar_figure the amount of dollar_figure was in fact the claimed cost or other basis of the purported investment in the partnership shown in column e of line of schedule d another adjustment on form 886-a sought to give effect to the determination in the partner- ship-level decision of date that the appropriate amount of the partnership_item de- scribed as investment_income included in portfolio_income was zero and not dollar_figure the court noted that this redetermination of the relevant partnership_item should have zeroed out the dollar_figure amount shown on petitioners’ schedule_k-1 partner’s share of income credits deduc- tions etc on line b ordinary dividends nonetheless if the dollar_figure amount was actually re- ceived by petitioner husband it should arguably still have been shown on petitioners’ schedule b interest and ordinary dividends under part ii ordinary dividends instead of being de- noted from k-1-rjt investments x llc as petitioners had done the dividend should have been attributed directly to the underlying_security however it is unclear whether the partnership-level decision of date had eliminated the partnership_item of dollar_figure of divi- dend or merely rendered it a nonpartnership item if the latter then there should have been no net amount of adjustment to petitioners’ schedule b but form 886-a under dividends zeroed out the dollar_figure amount with a negative adjustment in the same amount without an accom- panying positive adjustment to reflect the nonpartnership character of the item also the date form_3610 shows an amount under sec_6662 of dollar_figure again the date form_5278 confirms on line that penalties and or additions to tax under sec_6662 amount to dollar_figure by comparison on the date notice_of_deficiency the amount shown for sec_6662 is dollar_figure we note that the deficiency and penalty amounts in the attachments to the date stipulation of settlement are based on petitioners’ revised taxable_income that reflects disallow- continued verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports we recognize that the date notice of defi- ciency contains deficiency and penalty amounts that are larger than the respective amounts that respondent has now stipulated as correct presumably respondent now believes that the smaller stipulated amounts are the appropriate versions of what he characterized in paragraph of his motion as computational assessments that are authorized by i r c a to be directly assessed without the issuance of an affected items notice_of_deficiency discussion we consider in sequence our jurisdiction over petitioners’ income_tax deficiency and the accuracy-related_penalty i jurisdiction over deficiency whether we have jurisdiction over petitioners’ income_tax deficiency in turn requires us to decide the following three issues whether an affected items notice_of_deficiency issued in the absence of a need for partner-level determina- tions is void ab initio whether an erroneous computa- tional adjustment which both was made and can be cor- rected without partner-level determinations constitutes an additional determination rendering valid the notice con- taining it and whether any partner-level determinations are required in petitioners’ case to properly reflect the treat- ment of partnership items made in the partnership-level pro- ceeding a notice void ab initio we first confront the argument that even though an affected items notice_of_deficiency may not be required in the ance of a net_short-term_capital_loss of dollar_figure the actual amount petitioners had claimed on their schedule d and not the per return amount of dollar_figure shown on form 886-a we further note however that this revised taxable_income still does not account for the dollar_figure dividend amount as we explain infra discussion pt i c we decline to look behind the purported affected items notice_of_deficiency in testing its validity we acknowledge that in discovering what appeared to be errors in that notice we considered material submitted by the parties including peti- tioners’ form_1040 and compared it with attachments to the notice we ignored all such mate- rial in conducting our jurisdictional inquiry further because we conclude infra discussion pts i e and ii c that we lack jurisdiction over the case we wish to make it clear that in alerting the parties to these apparent errors we did not make any findings on these issues which speak for themselves in accordance with the statements on the documents though the parties have come to an agreement regarding these apparent errors we disclaim any responsibility for or jurisdiction over their agreement verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner absence of a need for partner-level determinations once the commissioner does issue such a notice he is bound by it if this is correct then pursuant to sec_6213 no assess- ment of a deficiency in respect of any_tax shall be made begun or prosecuted if a petition has been filed with the tax_court until the decision of the tax_court has become final this argument presumes that an affected items notice_of_deficiency is elective if no partner-level deter- minations are needed moreover once the commissioner makes the election then the restrictions on assessments are necessarily activated this argument and the electiveness of an affected items notice_of_deficiency are refuted by the plain language of the statute the applicability or inapplicability of deficiency procedures under section is statutorily mandated and bereft of any administrative discretion under section a except as provided in paragraph relating to affected items requiring partner-level determinations or relating to items ceasing to be partnership items subchapter_b of this chapter containing deficiency_notice procedures and require- ments shall not apply to the assessment or collection of any computational adjustment emphasis supplied conversely under section a a subchapter_b shall apply to any deficiency attributable to affected items which require partner level determinations emphasis supplied thus for giving partner-level effect to the treatment of any partner- ship item the deficiency procedures of subchapter_b sec_6211 through either apply or do not depending upon whether partner-level determinations are or are not needed the commissioner enjoys no element of choice of any sort in the absence of a need for partner-level determinations sec_6211 through simply do not apply con- sequently whatever notice the commissioner may inappro- verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports priately albeit understandably issue it cannot trigger the restraints on assessment of sec_6213 b any other determination we now consider the contention that in making an erro- neous computational adjustment respondent has made any other determination with respect to petitioners’ taxable_year that would confer jurisdiction on this court it may be argued that if an affected items notice of defi- ciency determines an amount higher than the amount that the commissioner eventually concedes as the definitive defi- ciency then the notice does not properly reflect the treat- ment of the partnership items at issue specifically the argument posits that the acknowledged errors in computing the impact of the treatment of one or more partnership items cause the notice’s determination no longer to be a computa- tional adjustment under sec_6231 but to constitute a deficiency within the meaning of sec_6211 the argument would bring the notice_of_deficiency within the pur- view of the deficiency procedures of sec_6211 through consequently whether or not partner-level determina- see the commissioner’s chief_counsel notice cc-2009-11 date which outlines a protective assessment procedure for those cases in which a partner has sold at a loss the tefra partnership_interest notice cc-2009-11 acknowledges that if the irs issues a notice_of_deficiency the statute_of_limitations is tolled but only if section a authorizes the notice_of_deficiency to account for this uncertainty in classifying affected items the irs should issue a notice_of_deficiency with respect to the affected items and any penalties relating to the affected items regardless of the need for partner-level deter- minations also the irs should assess the entire deficiency including any penalties reflecting both the outcome of the partnership-level proceeding as well as what was included in the af- fected item notice_of_deficiency we note that no court_of_appeals has yet concluded as much the court_of_appeals for the sixth circuit in 581_f3d_297 6th cir affg in part and remanding on other grounds 129_tc_11 appears to have come close when it acknowledged that tefra prefers that computational adjustments be assessed directly to the partner’s return without a second set of proceedings against each partner by comparison the court_of_appeals for the ninth circuit in 655_f3d_1060 n 9th cir affg tcmemo_2009_104 declined to reach the question of whether the notice_of_deficiency would be invalid if no partner-level determina- tion were necessary we do not enjoy the luxury of leaving the issue unresolved here petitioners have chosen not to make this argument and declared instead that the computa- tional errors in the affected items notice_of_deficiency have no bearing on the court’s jurisdic- tion in this case ironically petitioners’ failure to advance this argument has no bearing on our jurisdictional inquiry we have an affirmative duty to investigate the extent of our jurisdiction regardless of the parties’ submissions see eg 546_us_500 underlining that courts have an independent obligation to determine whether subject- matter jurisdiction exists even in the absence of a challenge from any party 535_us_625 holding that subject-matter jurisdiction because it involves a court’s power to hear a case can never be forfeited or waived verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner tions are needed the argument would conclude that the notice is valid and validly confers jurisdiction on us to redetermine the deficiency shown in the notice supporting this argument is the tenet that the words properly reflects in the definition of computational adjust- ment in sec_6231 are construed to require an objec- tively ascertainable treatment of a partnership_item fur- ther the argument assumes that any such ascertainment should be made in the light of all relevant information regardless of when or how it is revealed extending this argument to its logical conclusion yields manifest inconsist- encies with the intent and design of the two-tier tefra regime these inconsistencies would inevitably arise because a computational adjustment is a predicate for not just a direct assessment under section a but also an affected section a b deficiency under items notice in particular the exclusions from the no-second-notice rule_of sec_6212 which are contained in section a c and are restricted to a notice issued under section a b would be unavailable if an error in a com- putational adjustment is deemed to be another determina- tion if this determination represents a sec_6211 defi- ciency instead of a sec_6231 computational adjust- ment then the notice containing it would constitute a sec_6212 notice_of_deficiency instead of a section a b affected items notice_of_deficiency any time we redetermine downwards a deficiency shown in an otherwise validly issued affected items notice of defi- ciency after making partner-level determinations we are necessarily holding incorrect the computational adjustment shown on the notice if the judicially determined error in the of see 655_f3d_1323 fed cir acknowledging that our holding that the assessments in this case meet the definition of ‘computational adjustment’ under sec_6231 does not end our analysis notices of deficiency would still be due for any deficiencies including any that would otherwise be a computational adjustment attrib- utable to ‘affected items which require partner level determinations’ under a a i emphasis supplied desmet v commissioner supra pincite explaining that the irs may pro- ceed to make computational adjustments to each partner’s return in one of two ways first the irs may directly assess the tax against the individual partner by making a computa- tional adjustment-applying the new tax treatment of all partnership items to that partner’s return second if the partner’s liability relates to ‘affected items which require partner level determinations ’ then the irs must send a notice_of_deficiency to that partner thereby ini- tiating proceedings against him individually pursuant to the standard deficiency procedures set forth in i r c emphasis supplied citations omitted verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports computational adjustment is conceived of as another deter- mination that the commissioner has made then our holding would ipso facto trigger the prohibition against a second notice contained in sec_6212 therefore if no notice had been previously issued for the same tax_year then the affected items notice would foreclose the possibility of another notice even with respect to nonpartnership_items more troubling a prior notice for the same tax_year for non- partnership items would render invalid the notice underlying our redetermination in other words our redetermination would be moot precisely because we disagree with the commissioner’s initial determination we reject such perverse results and the stilted logic that inexorably leads to them instead we hold that the words properly reflects in the definition of computational adjust- ment in sec_6231 are construed as of the time the notice is issued and without looking behind that notice thus if the notice on its face purports to give proper effect to the treatment of a partnership_item then the resulting deter- mination is a computational adjustment within the meaning of section a a the validity of this notice depends solely on the need for partner-level determinations a consequently under section c do not look behind the notice do not go to tax_court for a jurisdictional inquiry the words properly reflects in the definition of computational adjustment in sec_6231 are construed to require not a reflection that is proper ie accurate and correct in an abstract sense but merely a reflection that the commissioner contends is proper looking for a reflection in the commissioner’s all-too human eye instead of one in a perfectly reflecting mirror under sec_6231 is in complete harmony with our construction of deficiency in sec_6211 under sec_6211 we do not seek to establish an objectively verifiable existence of a deficiency to test the validity of a notice of defi- ciency we focus instead on the commissioner’s determina- tion of a proclaimed deficiency as we explained in 52_tc_787 it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner predicate for tax_court jurisdiction indeed were this not true then the absurd result would be that in every case in which this court determined that no deficiency existed our jurisdiction would be lost this would among other things read out of the code our incidental refund jurisdiction of sec_6512 see id see also huffman v commis- sioner tcmemo_1991_144 holding that even after the commissioner subsequently conceded the entire amount of the deficiency initially determined in the notice_of_deficiency the notice continued to retain validity for jurisdictional pur- poses affd in part and revd in part on other grounds 978_f2d_1139 9th cir further in eschewing to look behind the affected items notice_of_deficiency we are being perfectly consistent with our precedent in testing the validity of other ticket s to the tax_court 293_f2d_501 9th cir viz sec_6212 notices of deficiency and sec_6330 notices of determination our holding is also in accord with meyer v commissioner 97_tc_555 in meyer v commissioner supra pincite we observed that the commissioner can immediately assess and collect the addition_to_tax under sec_6651 if such additions are determined ie measured by the amount of tax shown on the taxpayer’s return for one of the tax years at issue in that case the commissioner had summarily assessed an erroneous amount as an addition_to_tax under sec_6651 subsequently the commis- sioner abated this erroneous assessment and included a in the context of a sec_6212 notice_of_deficiency we laid down a general_rule of not look- ing behind the notice to determine its validity in 62_tc_324 we have adhered to this rule ever since see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 79_tc_185 70_tc_15 also in deciding whether the commissioner has made a determination within the meaning of sec_6212 we need only examine the face of the notice see 46_f3d_382 ndollar_figure 5th cir affg in part and revg in part tcmemo_1992_168 875_f2d_1396 9th cir 90_tc_110 cf 814_f2d_1363 9th cir holding that because the face of the notice_of_deficiency revealed that the commissioner had failed to make a determination within the meaning of sec_6212 the notice was insufficient to confer juris- diction on the court revg 81_tc_855 we extended these principles of limiting our gaze to a notice’s surface to sec_6330 notices of determination in 117_tc_159 in so doing we overruled precedent holding that we must first look behind the determination to see whether a proper hearing was offered in order to have jurisdiction see 115_tc_417 abrogated by 117_tc_204 verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports smaller amount as a sec_6651 addition_to_tax in a sec_6212 statutory_notice_of_deficiency we did not attempt to verify the accuracy of the smaller amount instead we noted that the inclusion of the addi- tions to tax under sec_6651 in the deficiency_notice raises a jurisdictional question id pincite even though the commissioner had not challenged our juris- diction we did so sua sponte having concluded that the additions to tax in question are not subject_to the deficiency procedures we ruled on our own motion to dismiss this case for lack of jurisdiction and strike as it relates to the amount of the sec_6651 addition_to_tax shown on the notice id we refrained from looking behind the notice to consider whether the amount shown on the notice was the proper sec_6651 addition_to_tax we do the same here with respect to the section a computational adjustment that does not need any partner-level determina- tions finally we note that if we were to hold otherwise we would allow a taxpayer to proceed with a petition by assigning errors to a notice even though adjudicating such errors would not require that we make partner-level deter- minations allowing taxpayers such a prepayment forum would circumvent congressional intent as expressed in section c limiting a partner’s relief from erroneous com- putational adjustments to a claim or suit_for_refund whether such a restriction is reasonable or just is for congress to decide and we believe it already has d no partner-level determinations needed the date notice_of_deficiency made four dis- crete computational adjustments to petitioners’ income_tax_liability each of which purportedly properly reflects the compare sec a a using the phrase request for abatement emphasis supplied for seeking innocent spouse relief from a liability that is attributable to any adjustment to a part- nership item with sec c using the phrase claim_for_refund emphasis supplied for a claim made on the grounds that the secretary erroneously computed any computational adjustment necessary to apply to the partner a decision of a tefra partnership- level proceeding see also 643_fsupp2d_140 d d c after confirming that the critical question in this case is whether the term ‘claim for refund’ in sec c requires that payment be made before the claim is filed the court concluded that congress purposely used the term ‘claim for refund’ in section c it is unlikely that congress did not intend ‘claim for refund’ when it wrote ‘claim for refund’ in section c emphasis supplied citations omitted verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner treatment under this subchapter of a partnership_item sec_6231 these adjustments comprised a eliminating the dollar_figure of dividend income reported on petitioners’ schedule b as income from rjt’s schedule_k-1 b elimi- nating the dollar_figure capital_loss reported on petitioners’ schedule d line as a flowthrough loss from rjt’s schedule_k-1 c eliminating the dollar_figure investment_expense deduc- tion reported on schedule a itemized_deductions line as a flowthrough deduction from rjt’s schedule_k-1 and d eliminating the reported loss on liquidation of rjt reported on petitioners’ schedule d line all of these computational adjustments follow directly from the treatment of partnership items determined in the part- nership-level proceeding and none of them requires any partner-level determinations within the meaning of section a and sec_301_6231_a_6_-1 proced admin regs no profit_motive found no loss allowed we begin with the following unremarkable twin propo- sitions the validity of each is readily apparent from the rel- evant code sections viewed in the light of the commis- sioner’s interpretive regulations and the gloss of our own precedent first if a tefra partnership-level proceeding determines that partnership activities were not engaged in with a profit_motive then for a given tax_year a partner’s distributive_share of partnership income serves as an upper limit on that partner’s distributive shares of partnership losses and deductions second if the partnership activities were deemed a sham the partner may not claim a loss on liquidating any part of his partnership_interest if an activity is not engaged in for profit sec_183 limits deductions attributable to that activity to the gross_income derived from such activity for the taxable these adjustments necessitated respondent’s making the following accompanying changes to petitioners’ individual tax_liability which are not deemed to constitute partner-level deter- minations under sec_301_6231_a_6_-1 proced admin regs decreasing petitioners’ itemized_deductions by dollar_figure to eliminate the dollar_figure investment_expense deduction mentioned above and to reflect a higher floor for such deductions and recomputing petitioners’ alternative_minimum_tax this excludes pursuant to sec_183 deductions which would be allowable with- out regard to whether or not such activity is engaged in for profit such as state and local_taxes and casualty losses no such deductions are at issue here verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports year t he term ‘activity not engaged in for profit’ means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under sec_212 sec_183 though sec_183 is limited on its face to an individual or an s_corporation we have previously and repeatedly agreed with the commissioner that sec_183 of the code applies to the activities of a partnership and the provisions of sec_183 are applied at the partnership level and reflected in the partner’s distributive shares revrul_77_320 1977_2_cb_78 see also revrul_78_22 1978_1_cb_72 holding that an individual engaged in the same economic activity both as a sole_proprietor and as a partner is deemed to be engaged in two distinct activities for sec_183 pur- poses the two revenue rulings cited above predate tefra how- ever sec_301_6231_a_3_-1 proced admin regs makes it clear that their logic carries over to tefra and the term ‘partnership item’ includes whether partnership we have concurred with this reasoning and concluded that in a sec_183 inquiry in a part- nership context the profit_motive analysis is made at the partnership level 91_tc_686 affd 893_f2d_656 4th cir see also 100_tc_271 holding that motives of promoters and man- agers of partnership control a sec_183 analysis affd sub nom 29_f3d_98 2d cir 99_tc_132 whether activities of partnerships were engaged in with actual and honest profit objectives is analyzed at the part- nership level affd 28_f3d_1024 10th cir 82_tc_105 declaring irrelevant the intent of individual coowners for analyzing partnership’s profit_motive 81_tc_210 ndollar_figure stating that for sec_183 pur- poses the partnership itself is the entity that is or is not in a trade_or_business we find unanimity among the various courts of appeals that have considered this issue which have all held that a sec_183 analysis for a profit_motive in a partnership context is prop- erly conducted at the partnership level see 290_f3d_326 5th cir affg in part and revg in part on other grounds tcmemo_2000_81 204_f3d_1214 9th cir underwood v commissioner 203_f3d_836 10th cir however we do detect a difference of opinion between at least two courts of appeals in how sec_183 operates to disallow deductions claimed by a partner in a tefra partnership the court_of_appeals for the ninth circuit has stated that sec_183 directly applies to partnerships despite the statute’s failure to mention them hill v commissioner supra pincite the court_of_appeals for the fifth circuit on the other hand has held that the factors from sec_183 are only tools for determining the requisite profit objective under sec_162 and sec_174 deduc- tions for partnership expenses are not allowed or disallowed directly under sec_183 itself copeland v commissioner supra pincite the preceding suggests that while the court_of_appeals for the ninth circuit would consider the disallowance of a deduction under sec_183 a partnership_item for tefra purposes the court_of_appeals for the fifth circuit would treat it as an affected_item this difference of opinion does not affect our conclusion regarding the absence of any need for partner-level deter- minations in this case see infra notes and verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner activities have been engaged in with the intent to make a profit for purposes of sec_183 sham_partnership and shamed partner we recognize the analytical separability of a partner’s intent in investing in the partnership from the partnership’s intent in engaging in partnership activities however we have never held that the mere presence of an individual’s profit objective will require us to recognize for tax purposes a transaction which lacks economic_substance 89_tc_986 for a partner to claim a loss on liquidating his partnership_interest his underlying investment must have been entered into for profit within the meaning of sec_165 but if the partnership activities themselves were a sham then such niceties as whether the partner’s investment was ‘primarily’ for profit or whether the test is an objective or subjective one are simply not involved 808_f2d_1219 6th cir affg 85_tc_127 see also hoffpauir v commissioner tcmemo_1996_41 holding that a taxpayer may not deduct losses under sec_165 from a tax_shelter which lacks economic_substance even if the taxpayer intended to make a profit in other words for an allowable loss on liquidating a part- nership interest each of the following is a necessary condi- tion the partner must have had a profit_motive for investing in the partnership and the partnership transactions them- selves must not be devoid of economic_substance see 982_f2d_163 6th cir formulating a two-part test for deducting investment losses in which the threshold question is whether the transaction has economic_substance if the answer is yes the question becomes whether the taxpayer was motivated by profit to participate in the transaction affg tcmemo_1991_449 even if the partner had acquired his partnership_interest with the individual motive of making a profit he may not deduct as losses any amounts invested in the partnership if the partnership activities were a sham see illes v commis- sioner supra pincite 868_f2d_851 6th cir declaring that a court will not inquire verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports into whether a transaction’s primary objective was for the production_of_income or to make a profit until it determines that the transaction is bona_fide and not a sham affg 88_tc_386 857_f2d_1383 9th cir stating that the court does not inquire into a transaction’s primary objective until it determines that the transaction is bona_fide that is not a sham affg tcmemo_1987_217 e conclusion in the related partnership-level proceeding here rjt invs x llc v commissioner docket no the commis- sioner had filed a motion for summary_judgment on date that motion asked the court to sustain the determina- tions set forth in the fpaa including the claims that the formation of rjt investments x llc the acquisition of any interest in rjt investments x llc by randall thompson and any other partner the purchase of offsetting positions on market-linked deposits the transfer of offsetting positions on market-linked deposits the purchase of assets and the distribution of assets had no business_purpose lacked eco- nomic substance and constituted an economic sham for income_tax pur- poses and were not entered into for a profit_motive and therefore should be disregarded for income_tax purposes emphasis supplied we granted this motion in its entirety in our order filed date because we had concluded in the date order that a profit_motive was absent at the partnership-level our sub- sequent decision filed date disallowed all partner- ship-level deductions and losses that decision also see also marinovich v commissioner tcmemo_1999_179 schafer v commissioner tcmemo_1994_569 farmer v commissioner tcmemo_1994_342 wright v commissioner tcmemo_1994_288 daoust v commissioner tcmemo_1994_203 cf 747_fsupp2d_49 d mass concluding as a matter of law that even if taxpayers invest in a partnership with the individual objective of making a profit they are not entitled to deduct any amounts invested in the partnership as losses under sec_165 if the partnership transactions are not entered into for profit but going on to contend that applicability of sec_165 is an affected_item and beyond the subject matter jurisdiction of a tefra partnership-level proceeding even assuming arguendo that applying sec_165 to limit a loss claimed on liquidating a partnership_interest is an affected_item its resolution does not require any additional factual partner-level determinations if the partner- ship-level proceeding had previously concluded that the partnership activities were an economic sham see infra note we acknowledge that neither our order filed date nor our decision filed date in rjt invs x llc v commissioner docket no cited sec_183 we note how- ever that the redetermination of partnership items set forth in our date decision is perfectly consistent with a sec_183 analysis applied at the partnership level we also note that verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner redetermined the partnership income to be zero while leaving undisturbed the allocation of all partnership items to petitioner husband our partnership-level holding that the partnership activi- ties were not entered into for a profit_motive is sufficient to deny petitioners any distributive shares of partnership deductions and losses on their individual tax_return for tax_year also the partnership-level conclusion that part- nership activities constituted an economic sham forecloses petitioners from claiming any loss on liquidating a partner- ship interest in a disregarded partnership pursuant to sec_6226 if an action brought under this section is dismissed the deci- sion of the court dismissing the action shall be considered as its decision that the notice of final_partnership_administrative_adjustment is correct the commissioner’s motion for summary_judgment filed date had pointed out that the practical effect of petitioner’s calling no witnesses and being held to the issues and arguments raised in his issues memorandum means that there are no genuine issues that can be disputed at trial that motion granted on date had asked as ultimate relief that the determinations of the commissioner set forth in the fpaa be sustained on the basis of the foregoing we have presented above an explication of the findings and holdings of the partnership-level proceeding though both our date order and date decision were terse parsing and explicating their find- ings and holdings here does not and cannot be construed to constitute a partner-level deter- mination see supra note pointing out that respondent has chosen not to include the dollar_figure dividend amount in petitioners’ taxable_income for tax_year as a nonpartnership item we need not and therefore do not decide whether including this amount would have necessitated partner- level determinations we note that ascertaining whether receipt of a dividend constitutes quali- fied dividend income as defined by sec_1 could in certain circumstances entail making partner-level determinations a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates and the proper allocation of such items among the partners sec_6226 emphasis supplied this case absent a stipulation of the parties to the contrary is appealable to the court_of_appeals for the eighth circuit which does not appear to have decided whether deductions may be disallowed directly under sec_183 at the partnership level if the court_of_appeals were to do so by for example following hill v commissioner f 3d pincite discussed supra note it would obviate the need for any partner-level determinations even assuming arguendo that the court_of_appeals for the eighth circuit follows copeland v commissioner f 3d pincite discussed supra note and treats the consequences of applying sec_183 to the partner- ship as an affected_item no partner-level determinations would be called for here see infra note our date order granting respondent’s motion for summary_judgment may be con- strued as determining at the partnership level and as a partnership_item the absence of a prof- it motive in the acquisition of any interest in rjt investments x llc by randall thompson that order has now become final within the meaning of sec_7481 this alone should suffice for concluding that no further partner-level determinations are needed here however even if we assume that applying sec_165 to deny a loss on liquidating a part- nership interest is an affected_item to be determined in a partner-level proceeding such a de- termination requires no further partner-level facts once the partnership activities have been deemed to lack economic_substance see supra note and accompanying text infra note moreover a partnership-level conclusion that the partnership is disregarded for federal in- come tax purposes while leaving unchanged the allocation of all partnership items to petitioner continued verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports we arrive at these conclusions without the need for partner level determinations within the meaning of section a a i consequently pursuant section a we find ourselves without jurisdiction over peti- tioners’ income_tax deficiency to ii jurisdiction over penalty our date decision in rjt invs x llc v commissioner docket no determined that an accuracy-related_penalty applied at the partnership level the date decision had specifically and explicitly exercised subject matter jurisdiction over computing the partners’ outside bases we had concluded that rjt investments x llc was a sham lacked economic_substance and was formed and or availed of to overstate artificially the basis of the interest of randall thompson in rjt invest- ments x llc in the amount of dollar_figure for purposes of tax_avoidance on the basis of this finding of overstated out- side basis we had sustained the 40-percent gross_valuation_misstatement penalty under sec_6662 b e and h i r c to any gross_valuation_misstatement resulting from adjustments of the above partnership items husband effectively reduces the purported partnership to a single-member disregarded_entity cf sec_301_7701-3 and b proced admin regs providing in part that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner it is a truism that no loss can be recognized on liquidating a single-member disregarded_entity see 231_f3d_106 n 2d cir an example of an affected_item that requires no further factual determination at the partner level is an allowable deduction which depends on the partner’s distributive_share of the part- nership income or loss determining the allowed deduction is a mathematical calculation and requires no further factual finding revg on other grounds tcmemo_1998_99 we are con- fronted in the instant case by in effect a mathematical formula that requires petitioner hus- band’s distributive shares of partnership deductions and losses to be no higher than his distribu- tive share of zero income further the partnership-level finding of an economic sham causes sec_165 to eliminate or set to zero any claimed loss on liquidating the partnership inter- est we are mindful that respondent has not spelled out the arguments that we have developed and relied upon to demonstrate the absence of a need for partner-level determinations we are equally mindful however that we are engaged in exploring the outer limits of our subject mat- ter jurisdiction in conducting this exercise we would be derelict in our duty if we were to rest solely on the parties’ submissions see supra note in rjt invs x llc v commissioner docket no the partnership through its tax_matters_partner had filed a motion on date arguing in part that it seeks an order from the court that the court’s jurisdiction in this case excludes redetermining randall thompson’s outside_basis in the partnership we had denied that motion in its entirety in our order filed date verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner a out-of-sight outside_basis after the petition in this case was filed the court_of_appeals for the d c circuit issued its opinion in 591_f3d_649 d c cir affg in part revg in part vacating in part and remanding on penalty issues 131_tc_84 in which it rejected the tax court’s conclusion that outside_basis was a partnership_item that could be determined in the partnership-level proceeding on a direct appeal of that particular partnership-level proceeding the court_of_appeals concluded that the tax_court lacked jurisdiction to deter- mine outside_basis and to determine that penalties apply with respect to outside_basis because those penalties do not relate to an adjustment to a partnership_item id in a supplemental brief petitioners urge us to heed the court_of_appeals for the d c circuit and hold that the pen- alty determination in a case like this does not relate to an adjustment to a partnership_item rather the penalty deter- mination is a non-partnership item which must be deter- mined with a subtitle b statutory_notice_of_deficiency b estoppel by any other name we withhold comment on how compelling the admonition by the court_of_appeals for the d c circuit and the urging by petitioners may otherwise be and merely observe that both arrive too late for this case where the partnership-level proceeding has already been concluded our date decision in rjt invs x llc v commissioner docket no and its findings were affirmed 491_f3d_732 8th cir and are now final within the meaning of sec_7481 petitioners may not in this partner-level action collaterally attack subject matter jurisdiction that we had previously exercised in the partnership-level pro- verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports ceeding the findings in that proceeding are no longer sub- ject to review by this court a valid jurisdictional judgment has preclusive effect even if erroneous 818_f2d_879 d c cir see also 536_f2d_1183 7th cir holding that a court has jurisdiction to determine its jurisdiction and once it has made that deter- under collateral_estoppel once an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a dif- ferent cause of action involving a party to the prior litigation 440_us_147 emphasis supplied while the reference to a court of competent jurisdic- tion might suggest that collateral_estoppel presupposes valid subject matter jurisdiction in fact the doctrine applies to preclude a subsequent challenge to subject matter jurisdiction see 646_f2d_599 d c cir holding that ‘when the question of the rendering tribunal’s subject matter jurisdiction is raised in the original action there is no reason why the determination of the issue should not therefore be conclusive under the usual rules of issue preclusion ’ quoting restatement second of judgments sec_15 cmt c pincite tent draft no emphasis supplied privity for invoking collateral_estoppel is supplied by sec_6226 specifying that each per- son who was a partner in such partnership at any time during such year shall be treated as a party to such action emphasis supplied collateral_estoppel is usually invoked as an affirmative defense under rule a party shall set forth in the party’s pleading any matter constituting an avoidance or affirmative de- fense including collateral_estoppel 50_tc_963 suggests that unless collateral_estoppel is affirmatively pleaded it is deemed waived however we have long held that we may raise collateral_estoppel sua sponte see eg 109_tc_235 105_tc_436 more importantly insisting that the commissioner affirmatively plead collateral_estoppel in every tefra partner-level action is an unworkable rule it would necessitate that we assert jurisdiction even if only to preclude relitigating partnership items this would defeat by proce- dure clearly enunciated legislative intent of attaining speed and symmetry at the partner level tefra represents in large part the codification of the collateral_estoppel doctrine in the part- nership context see generally wolff v commissioner tcmemo_1994_196 the implication here is that in pre-tefra proceedings a partner would not be collaterally estopped by the liti- gation involving another partner in the same partnership revd on other grounds 148_f3d_186 2d cir h conf rept pincite 1982_2_cb_600 noting that under pre-tefra law a judicial determination of an issue relating to a partnership_item generally is conclusive only as to those partners who are parties to the proceeding staff of joint com- mittee on taxation general explanation of the revenue provisions of the tax equity and fiscal responsibility act of pincite j comm print observing that before enactment of tefra duplication of manpower and administrative and judicial effort was required in some cases to determine the aggregate tax_liability attributable to a single partnership_item incon- sistent results could be obtained with respect to the same item requiring the commis- sioner to affirmatively plead collateral_estoppel in a tefra partner-level action to give pre- clusive effect to the prior findings and conclusions of a partnership-level proceeding would fa- tally undermine the basic premises of tefra-conservation of judicial effort and consistent treatment of all partners in the same partnership sec_6221 sec_6226 and c embody the codification of collateral_estoppel with respect to the partnership-level adjudication of partnership items and penalties relating to adjustment of partnership items relitigating these items in a partner-level prepayment forum is thus statutorily estopped subject_to the requirements of sec_7422 a refund forum may be al- lowed to assert any partner level defenses that may apply or to challenge the amount of the computational adjustment sec c verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner mination its decision is binding unless reversed on appeal emphasis supplied c conclusion pursuant to section a the penalty may be directly assessed as a computational adjustment notwithstanding the need for partner-level determinations the issuance of a purported notice_of_deficiency cannot trigger deficiency proce- dures where none applies see sec a a i see also sec_301_6231_a_6_-1 proced admin regs the court has considered all of petitioners’ and respond- ent’s contentions arguments requests and statements to we note a potential ambiguity in the parenthetical phrase other than penalties additions to tax and additional_amounts that relate to adjustments to partnership items at the end of sec a a i the parenthetical phrase carves out these penalties from the set of affected items requiring partner-level determinations that are always subject_to deficiency procedures read without the parenthetical phrase sec a a i is explicit that deficiency procedures shall apply to any deficiency attributable to affected items which require partner level determinations emphasis supplied thus one plausible reading of the impact of the par- enthetical carveout is that deficiency procedures never apply to penalties relating to adjustments to partnership items however an equally plausible reading is that deficiency procedures do not always apply to these penalties ie deficiency procedures may or may not apply to such a pen- alty the latter construction would render elective a notice_of_deficiency that contains these pen- alties compare supra discussion pt i a arguing against the electiveness of an affected items notice_of_deficiency with respect to the income_tax deficiency shown on the notice under this elective construction the validity of an affected items notice_of_deficiency pertaining to a sec_6662 penalty relating to an adjustment to a partnership_item would not be disturbed by a subse- quent direct assessment of this penalty because the statutory language is ambiguous we turn to the regulations for guidance see mayo found v united_states u s ll ll 131_sct_704 clarifying that the commissioner’s regulatory pronouncements are generally entitled to the standard of def- erence set forth in 467_us_837 the governing regulation for petitioners’ tax_year at issue is sec_301_6231_a_6_-1 proced admin regs unlike the statute the regulation is unambiguous that any penalty addition_to_tax or additional_amount that relates to an adjustment to a partnership_item is not subject_to the deficiency procedures emphasis supplied the regulation does not eliminate all elective phraseology however it provides that the penalty may be directly assessed fol- lowing the partnership proceeding based on determinations in that proceeding regardless of whether any partner level determinations may be required sec_301_6231_a_6_-1 proced admin regs emphasis supplied the word may retains the notion of a choice on the commissioner’s part however in its context in the regulation following immediately after a clause that unambiguously rejects the applicability of deficiency procedures to a penalty may seems to denote a different choice- not a choice between directly assessing a penalty and subjecting it to deficiency procedures but instead a choice between directly assessing the penalty and not assessing it at all the implica- tion appears to be that the commissioner may elect not to assess a penalty against a given tax- payer partner and allow this partner to go penalty free despite successfully defending the as- serted penalty at the partnership level if the regulation governs any affected items notice_of_deficiency showing a penalty relating to an adjustment to a partnership_item is invalid despite having issued such a notice the com- missioner can proceed with a direct assessment and collection of the penalty limiting the tax- payer partner’s recourse to a suit or claim_for_refund see sec c stating that in such a refund claim or suit a partner shall be allowed to assert any partner level defenses that may apply to the penalty verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing an order of dismissal for lack of jurisdic- tion will be entered reviewed by the court colvin halpern vasquez thornton and paris jj agree with this majority opinion cohen j concurs in the result only gustafson and morrison jj did not participate in the consideration of this opinion goeke j dissenting the final holding of the majority opinion is that we do not have jurisdiction because the notice_of_deficiency is invalid i disagree with this conclusion i con- clude that i am unable to simply concur in the result because i believe we have jurisdiction because the parties have resolved the issue which i believe provides jurisdiction and the other issues were properly resolved in the prior partner- ship-level case the jurisdiction issue has no practical effect on the resolution of this matter but rather only on the manner the resolution is documented in future cases i believe the question of jurisdiction presented here will not be so easily resolved and we will be forced to distinguish aspects of the precedent we create today sec_301_6231_a_6_-1 proced admin regs pro- vides that if a change in a partner’s tax_liability cannot be made without making one or more partner-level determina- tions the deficiency procedures shall apply to the change s the issue of whether the change in a partner’s tax_liability which results from a partnership determination requires one or more partner-level determinations is acknowledged by the chief_counsel of the internal_revenue_service as a deci- sion this uncertainty the chief_counsel has issued instructions that partners who have reported a loss as a result of the sale of a partnership_interest or a distribution by a partnership will be issued affected items notices of deficiency chief_counsel notice cc-2009-11 date the present case is such uncertainty to account that creates for verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner a situation and it is clear the notice_of_deficiency in this case was not inadvertent when faced with similar notices of deficiency issued by the commissioner to resolve the uncertainty of whether an issue requires partner-level determinations i submit we should not find such notices of deficiency invalid we should take jurisdiction to carefully resolve the uncertainty this is not to say that the majority has not carefully resolved the present case but the time and effort to address what is determined to be a jurisdictional issue in itself demonstrates the impracticality of the majority’s approach i believe we are legally incorrect in the holding that the notice_of_deficiency in the present case is invalid the deter- mination of invalidity rests on the restrictions contained in section a which as the majority states provides the deficiency procedures shall not apply to computational adjustments except where the deficiency is attributable to affected items which require partner level determinations in which case the deficiency procedures do apply respondent issued the notice_of_deficiency because he determined that it might be required pursuant to section a a i the present notice_of_deficiency was issued to resolve whether there is in fact a deficiency it determines a deficiency for a specific year and is identified as a notice_of_deficiency these are the elements of a valid notice 90_tc_110 the notice must advise the tax- payer that respondent has in fact determined a deficiency and must specify the year and amount if a notice incor- rectly determines a deficiency we do not lose jurisdiction see eg 115_tc_287 the majority finds that respondent’s intentional determination_of_a_deficiency is invalid and therefore this invalidates the notice_of_deficiency this determination is not supported by the precedent the majority cites this case is not based upon a clear error or inadvertent use of the deficiency procedures respondent clearly and intentionally determined a deficiency where the existence of a deficiency was uncertain this describes the circumstances in our deficiency docket in gen- eral after careful scrutiny of facts which were not apparent petitioners filed their petition on date respondent filed his motion to dismiss for lack of jurisdiction year later on date after extended briefing and consideration we are deciding on date that we lack jurisdiction verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports from the face of the notice_of_deficiency and after a settle- ment reached by the parties we now know that the amount of tax determined in the notice_of_deficiency was incorrect however our conclusion that the deficiency determined in the notice was incorrect does not invalidate the notice of defi- ciency we should expect this issue to arise in the near future in the context of other complex partnership issues with complex partner-level computations have we now made the deter- mination of the correct application of section in each of these cases a jurisdictional analysis i hope not kroupa j agrees with this dissent holmes j dissenting i agree with part ii of the majority opinion-that collateral_estoppel precludes the thompsons from relitigating the issues of whether outside_basis is a partnership_item and whether we had jurisdiction at the partnership level to sustain the 40-percent penalty for mis- stating it i agree with part i of the opinion where it says that the applicability or inapplicability of deficiency proce- dures under section is statutorily mandated and that deficiency procedures either apply or don’t apply depending upon whether the deficiency is attributable to any affected items that require partner-level determinations but i dis- agree with the majority’s holding that the final computation of the thompsons’ income_tax_liability requires no partner- level determinations which means that i also have to dis- agree with their decision to dismiss the thompsons’ entire case for lack of subject matter jurisdiction i write separately because i fear that the majority’s analysis of whether an affected is wrong and will further muddy this already turbid tefra pond item requires partner-level determinations i the commissioner’s argument that we lack jurisdiction depends largely on the related partnership case rjt invs x llc v commissioner docket no date as the majority writes in citing and quoting extensively from 52_tc_787 verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner affd 491_f3d_732 8th cir in that case we found that the thompsons’ partnership was formed and or availed to overstate artificially the basis of the interest of randall thompson in rjt investments x llc in the amount of dollar_figure for purposes of tax_avoidance we also upheld the penalties that related to those determinations-over the objections of rjt that we had no jurisdiction to do so-and entered decision in the case the eighth circuit affirmed in 491_f3d_732 8th cir after the partnership proceedings the commissioner issued a notice_of_deficiency which made four adjustments eliminating the dollar_figure of dividend income reported on petitioners’ schedule b interest and ordinary divi- dends as income from rjt’s schedule_k-1 eliminating the dollar_figure capital_loss reported on peti- tioners’ schedule d line as a flowthrough loss from rjt’s schedule_k-1 eliminating the dollar_figure investment_expense deduction reported on schedule a itemized_deductions line as a flowthrough deduction from rjt’s schedule_k-1 and eliminating the reported loss on liquidation of rjt reported on petitioners’ schedule d capital_gains_and_losses line partnerships don’t pay income_tax partners do this means that there has to be another step after a partnership case is over before the commissioner can figure out an indi- vidual partner’s tax bill the code calls this a computational adjustment which is just the bottom-line change in the tax_liability of a partner which properly reflects the treatment of a partnership_item sec_6231 to make com- putational adjustments however the irs must follow certain procedures sometimes the irs has to send each partner a notice_of_deficiency sometimes the irs can just directly assess each partner and send him a notice of computational adjustment and sometimes the irs has to do some combina- tion of both see sec a sec_301_6231_a_6_-1 proced admin regs see also napoliello v commissioner although the eighth circuit affirmed our decision it nowhere discussed whether we were right to hold that outside_basis is a partnership_item see 491_f3d_732 8th cir the eighth circuit stated plainly that the only issues it was deciding were whether we had properly found rjt to be a sham and whether that determination should be made at the partnership level id pincite verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports 655_f3d_1060 9th cir citing 172_f3d_1311 fed cir affg tcmemo_2009_104 figuring out which adjustments fall into which baskets has proven to be a major legal problem the code’s test is easy to state when a computational adjustment is attributable to an affected_item that requires a determination at the partner level the commissioner has to send the partner a notice_of_deficiency which gives him a chance to come to tax_court before paying see sec a a i the regulation uses more words but says the same thing if a change in a partner’s tax_liability cannot be made without making one or more partner-level determinations that portion of the change in tax_liability attributable to the partner-level deter- minations shall be made under the deficiency procedures sec_301_6231_a_6_-1 proced admin regs the code and regulations also have a rule that when a partnership- level determination leads to a computational adjustment that does not require a partner-level determination the commis- sioner is to assess the increase in tax summarily send the partner a notice of computational adjustment and leave him to pay and sue for a refund no ticket to tax_court for him see sec a sec_301_6231_a_6_-1 proced admin regs this makes a blurry line-between items which require partner level determinations and items which do not-a blurry line with jurisdictional consequences it’s usually not a good idea to make jurisdiction this confusing and courts have had to make do with what they can to try to make this cranny of the code as clean as possible and that leads to this case the majority concludes that all of the computational adjustments made in the notice of defi- ciency that the commissioner sent to the thompsons follow directly from the treatment of partnership items determined affected items aren’t partnership items but are affected by partnership items see sec_6231 the matter is profoundly ambiguous and the secretary should not view our opinion as fore- closing the possibility that he could clear this area up much more efficiently through regulation than the commissioner has been able to do through litigation as we pointed out in tigers eye trading llc v commissioner tcmemo_2009_121 he may be en route to doing so see no- tice of proposed rulemaking fed reg date proposing sec_301 c - proposed proced admin regs which would allow the commissioner upon notice to con- vert all partnership items of an abusive_tax_shelter partnership to nonpartnership_items there- by routing partner- and partnership-level disputes through a single deficiency proceeding verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner in the partnership-level proceeding and none of them requires any partner-level determinations within the meaning of section a and sec_301 a - a proced admin regs i disagree remember the list of the four changes the commissioner wanted to make to the thompsons’ tax bill after rjt investments was over eliminating the dollar_figure of dividend income from rjt’s schedule_k-1 k-1 eliminating the dollar_figure capital_loss from rjt’s schedule eliminating the dollar_figure investment_expense deduction from rjt’s schedule_k-1 and eliminating the reported loss on liquidation of rjt from the thompson’s schedule d the fourth item stands out-why’s the commissioner eliminating an item from the individual partner’s tax_return when that item doesn’t appear on the partnership’s own return a the majority says that we can go ahead and eliminate it anyway because we’ve decided in rjt investments that the partnership was a sham and no one can take a loss in dis- posing of an interest in a sham_partnership i don’t dis- agree but it doesn’t quite answer the jurisdictional question that we have-does a taxpayer get to come to our court to learn this lesson or does he have to go to a refund court to hear the same bad news finding the correct or at least a better answer i think begins with a look at what it was exactly that the commis- sioner did after rjt investments was over in rjt invest- ments we held that the thompsons’ outside_basis was a part- nership item and determined it to be zero so the commis- or to put it in more sophisticated language the consequence of determining a partnership to be a sham is to say that the rules of subchapter_k don’t apply this means we disregard the partnership as an entity separate from its partners and treat the assets of the disregarded partnership as if they were owned directly by the purported partners since the eighth circuit’s decision in rjt investments the d c and federal circuits have held that there’s no jurisdiction at the partnership level to determine a partner’s outside_basis in a partnership because it’s an affected_item not a partnership_item see 598_f3d_1372 fed cir affg in part revg in part vacating in part continued verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports sioner made a conforming change to the thompsons’ return he issued them a notice_of_deficiency in which he adjusted their outside_basis in rjt to zero this certainly made the treatment of outside_basis at the partner level consistent with its treatment at the partnership level this particular adjustment doesn’t involve any partner-level determina- tions- sec_301_6231_a_6_-1 proced admin regs tells us that substituting redetermined partnership items for the partner’s previously reported partnership items does not constitute a partner-level determination the problem is that merely zeroing out the thompsons’ outside_basis doesn’t get the thompsons their correct_tax liability that’s why the commissioner’s computational adjustment was off-he skipped a partner-level step the notice_of_deficiency zeroed out the thompsons’ outside_basis by substituting zero for the more than dollar_figure million basis that they had reported and then increasing their taxable_income by dollar_figure of short-term_capital_gain loss although the dollar_figure amount does appear on the thompsons’ return that was not the amount of the loss that they reported for the disposition of their interest in rjt description of property date acquired date sold sale price cost or other basis gain_or_loss liquidation of rjt invest- ments x llc dollar_figure dollar_figure dollar_figure stipulation of facts exhibit 2-j as one can see from this exhibit their claimed loss was dollar_figure this means that the commissioner ended up converting the thompsons’ fic- tional loss into a fictional dollar_figure gain it’s not that the commissioner had the correct mathe- matical formula and just made a math error as we explained in 126_tc_322 affd 518_f3d_357 6th cir there is a distinction between a mathematical error and omitting a step that requires math mathematical or clerical errors gen- and remanding in part 80_fedclaims_11 591_f3d_649 d c cir affg in part revg in part vacating in part and remanding in part 131_tc_84 although i do not believe-certainly after two circuits have both ruled the same way-that we had jurisdiction over outside_basis at the partnership level the thompsons are collaterally estopped from attacking our contrary decision in their case verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner erally include typographical mistakes or errors in addition subtraction multiplication or division see sec_6213 if the computational adjustment was incorrect only because the commissioner made a mathematical_or_clerical_error while applying the correct mathematical formula then i would agree that it wouldn’t require any partner-level determina- tions within the meaning of section a a i reducing but in this case the commissioner also needed to make another adjustment-either the thompsons’ reported sale price for rjt from dollar_figure to zero or reducing their reported short-term_capital_gains to zero or both nei- ther the sale price which i acknowledge was nothing more than the return of most of the cash that the thompsons put into the deal nor the short-term loss is anywhere to be found on rjt’s return this becomes a bigger problem after the courts of appeals’ decisions in jade trading and petaluma with their holdings that outside_basis isn’t even a partnership_item see 598_f3d_1372 fed cir affg in part revg in part vacating in part and remanding in part 80_fedclaims_11 591_f3d_649 d c cir affg in part revg in part vacating in part and remanding in part 131_tc_84 without the benefit of collateral_estoppel would we be able to hold that the disallowance of a loss like this one can be made without a partner-level determination when outside_basis the sale price and the resulting loss are nowhere on the partnership’s return b the problem springs from an ambiguity in the phrase affected items which require partner level determinations the code doesn’t define determinations or requires and the majority doesn’t try to do it either but a minute’s reflec- tion suggests that there are at least two plausible readings of the phrase the first is one that construes the phrase to see 655_f3d_1323 fed cir holding that when the irs simply has to perform mathematical calculations-ie plug numbers into a formula-to determine a partner’s tax_liability it is a computational adjustment that does not require further determina- tions at the partner level gosnell v united_states aftr 2d ustc par big_number d ariz finding that no partner-level determination was needed because the substitution of a forty-percent penalty and disallowance of out-of-pocket costs required only mathematical calculations verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports read affected items which require legal or factual partner- level determinations if this reading is the better one then deficiency procedures apply to a computational adjustment that requires any question of fact or law to be decided at the partner level before the commissioner can make the com- putational adjustment a second reading is one that construes the phrase to read affected items which on the facts of this particular case require partner-level factual determinations the majority adopts the second reading but without discussing any alter- native one problem with this reading is that determinations aren’t just factual-it’s well settled that determinations can be legal factual or some combination of both sec_301_6231_a_3_-1 proced admin regs also con- templates this when it explains that a ‘partnership item’ includes legal and factual determinations that underlie the determination of the amount timing and characteriza- tion of items of income credit gain loss deduction etc the term determination refers to deciding something’s nature or outcome see terminal wine co v commissioner 1_bta_697 stating that a determination is the final_decision by which the controversy as to the deficiency is settled and terminated and by which a final conclusion is reached relative thereto and the extent and measure of the deficiency defined by its very definition and etymology the word irresistibly connotes consideration resolution conclusion and judgment scar v commissioner 814_f2d_8 words in a statute generally must be interpreted according to their ordinary everyday meaning see eg 506_us_168 we should only adopt a restricted rather than a literal or usual meaning of its words where acceptance of that mean- ing would thwart the obvious purpose of the statute 380_us_563 as i illustrate infra part i c the majority’s limited construction of the word determinations in fact thwarts the obvious purpose of tefra see eg 543_us_462 noting a distinction between legal rather than factual determination s with regard to certain criminal procedural safe- guards 661_f3d_667 1st cir not- ing that the trial_court made various factual and legal determinations with regard to disallowed digital option transactions 655_f3d_1060 9th cir re- jecting petitioner’s contention that sec_301_6231_a_3_-1 proced admin regs encom- passes only accounting items and the factual and legal determinations underpinning the same affg tcmemo_2009_104 see also rule a where the court has filed or stated its opinion determining the issues in a case it may withhold entry of its decision for the purpose of permitting the parties to submit computations pursuant to the court’s determination of the issues showing the correct amount to be included in the decision verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner 9th cir citing terminal wine co b t a pincite i can’t say that the majority’s reading is without support in our caselaw it comes from our decision in n c f energy partners and cases that apply its holding see n c f energy partners v commissio89_tc_741 superseded by statute on other grounds see also 231_f3d_106 2d cir revg tcmemo_1998_99 129_tc_97 affd 592_f3d_1050 9th cir 102_tc_683 98_tc_265 95_tc_193 95_tc_1 in n c f energy partners we noted the distinction between affected items requiring only a computational adjustment that can be directly assessed and those subject_to subsequent deficiency proceedings t c pincite although we said that affected items are subject_to deficiency procedures if they require factual determinations at the partner level we did not use factual in any way that implied that we were saying that affected items are not sub- ject to deficiency procedures if they require legal deter- minations at the partner level see id pincite look again at what the majority is doing in its opinion- it is making a legal determination that the thompsons may not claim any loss at the partner level from the liquidation of their partnership_interest because we held in rjt invest- ments that the partnership was an economic sham this i sec_11 before the amendments tefra provided for the determination of all penalties at the partner level see n c f energy partners v commissio89_tc_741 this is because penalties imposed on a partner because of an adjustment to a partnership_item are affected items but amendments to tefra in changed this structure and provided for the determination of some penalties at the partnership level the example we gave in n c f energy partners of an affected_item requiring deficiency pro- cedures-the addition_to_tax for negligence pursuant to sec_6662 former sec_6653 -is itself one that requires both factual findings and also a legal determination that i the facts are sufficient to establish negligent disregard for tax rules and regulations and ii that no exception or excuse applies t c pincite by way of analogy where a taxpayer has previously been convicted of a crime involving tax_fraud such as criminal_tax_evasion under sec_7201 he is collaterally estopped from de- nying the existence of fraud with regard to any civil penalties the commissioner asserts under sec_6663 see eg 96_tc_858 affd 959_f2d_16 2d cir we don’t lose jurisdiction despite the lack of triable factual issues with regard to imposing the fraud_penalty but rather find for the commissioner based upon collateral_estoppel making a legal determination that the civil_fraud penalty applies see eg williams v commis- sioner tcmemo_2009_81 anderson v commissioner tcmemo_2009_44 verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports a legal determination because it resolves a question of law- namely whether anyone in the thompsons’ situation is enti- tled to claim such a loss see mccarthy trust v commis- sioner 817_f2d_558 9th cir stating that when the parties do not dispute the substance of the transaction application of the internal_revenue_code is a ques- tion of law affg 86_tc_781 but it’s a legal deter- mination that the majority’s making at the partner level without even realizing it 14-after all in rjt investments we didn’t and couldn’t redetermine the thompsons’ reported loss from the liquidation of their interest in rjt at the partner- ship level because it wasn’t a partnership_item or a penalty that related to an adjustment to a partnership_item see sec_6226 laying out our partnership-level jurisdiction the thompsons’ loss is an affected_item that must be determined ie allowed or disallowed at the partner level see petaluma fx partners llc v commissioner f 3d pincite the determination in rjt investments that rjt is a sham is certainly the determination of a partnership_item but the effect this has on the thompsons’ claimed capital_loss from the disposition of their interest in rjt is nevertheless one step removed from the partnership level it seems such an easy step to take but the conclusion that the thompsons can’t claim a loss on disposition of rjt is a low-hanging fruit that we shouldn’t be touching at the partnership level it’s an affected_item that requires a determination at the partner level no matter how obvious or easy it seems before the commissioner can pluck peel and eat it the sham determination only indirectly affects the loss reported by the thompsons for the liquidation of their interest in rjt and doesn’t just flow through to the partners’ in note the majority concludes e ven if we assume that applying sec_165 to deny a loss on liquidating a partnership_interest is an ‘affected item’ to be determined in a partner- level proceeding such a determination requires no further partner-level facts once the partner- ship activities have been deemed to lack economic_substance majority op note emphasis added sec_6231 defines partnership_item as a any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a b to the extent regulations prescribed by the secretary provide that for purposes of this subtitle c such item is more appropriately determined at the partnership level than at the partner level part- nership items include factors that affect the determination of partnership items such as the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301_6231_a_3_-1 proced admin regs verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner returns as a numerical adjustment this is consistent with our holding in 135_tc_581 in that opinion we held that a sham determination only indirectly affects outside_basis at the partner level id we also held that the sham determination didn’t flow through to the partners’ returns as a numerical computa- tional adjustment id plus the thompsons’ loss from the liquidation of their interest doesn’t look like the kind of affected_item the regula- tions say can be adjusted without any partner-level deter- minations sec_301_6231_a_6_-1 proced admin regs says changes in a partner’s tax_liability with respect to affected items that do not require partner-level determinations such as the threshold_amount of medical deductions under sec_213 that changes as the result of deter- minations made at the partnership level are computational adjustments that are directly assessed this regulation tells us that exemptions credits and deduc- tions that have percentage limitations based on the tax- payer’s adjusted_gross_income are types of affected items that don’t require partner-level determinations-it’s something anyone with a calculator can do as a math chore without the need for any fact finding or even simple legal analysis at the partner level i also think that it’s important to consider when thinking about whether a computational adjustment requires partner- level determinations whether a partner had the opportunity at the partnership level to dispute all issues of law and fact that will affect the computational adjustment see 64_f3d_101 2d cir otherwise we may see cases like the thompsons’ again in a collection_due_process proceeding see 126_tc_195 once the commissioner assesses a tax he is allowed to collect any unpaid portion of it by filing liens against and levying on a taxpayer’s property the code allows taxpayers a collection_due_process_hearing before the irs can use a lien or levy to collect the unpaid taxes see sec_6320 sec_6330 we have jurisdiction to review the commissioner’s determinations after such hear- ings our review of the commissioner’s determinations in cases like the thompsons’ would be de novo inasmuch as the partner never received a notice_of_deficiency or had the opportunity to dispute his underlying tax_liability see 136_tc_455 n 133_tc_270 lindberg v commissioner tcmemo_2010_67 verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports c it’s true as the majority points out in note that the ninth circuit didn’t reach the question of whether the notice_of_deficiency would be invalid if no partner-level fac- tual determination s were necessary napoliello f 3d pincite n but the ninth circuit also noted that such a proposition would deprive taxpayers of procedural safe- guards were we to adopt it id i fear that the majority’s construction of determinations won’t work well and will lead to results contrary to tefra’s purpose this case shows us how that might happen-the majority’s approach deprives the thompsons of a prepayment forum to challenge the commissioner’s disallowance of the loss maybe that doesn’t make a lot of difference in this case-it’s hard to see how the thompsons would care about whether we have jurisdiction because if we did have jurisdiction we’d exercise it to disallow their loss and find them collaterally estopped from disputing the penalty at issue but taking a case to conference usually means that we think it should be analyzed for its effects on tax law more generally our holding today i suggest means that in future cases we will need to conduct a case-by-case analysis as to whether a particular taxpayer’s reported loss on the liquida- tion of his partnership_interest could be adjusted in a notice of computational adjustment or only in a notice_of_deficiency this kind of individualized case processing would i fear defeat a major purpose of tefra congress has always made it clear that p artnership proceedings under rules enacted in tefra must be kept separate and distinct from defi- ciency proceedings involving the partners in their individual capacities h conf rept pincite 1997_4_cb_1471 see also 87_tc_783 this is not only clear from the legislative_history but also from the code itself sec_6221 sec_6226 congress tried to draw a thick line between partnership-tax matters and all other tax items of the partners-presumably for administrative efficiency see maxwell t c pincite a case-by-case patrolling of the border between affected items that do and don’t require partner-level factual deter- minations only increases the probability that the irs’s bulk- verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila thompson v commissioner illustrates processing employees will make what we will later call a mis- take what happened after petaluma this problem the irs released chief_counsel notice cc-2009-11 on date because it was uncertain as to how a reviewing court would classify particular items the notice instructs the irs to issue both a notice_of_deficiency and a notice of computational adjustment for the same items and amounts our decision today only complicates matters not wanting to blow the statute_of_limitations the commissioner will protect the treasury by doubling the notices in every case and forcing the courts to decide each one this is a nec- essary consequence of blurring general distinctions to be more precise in individual cases it’s not a development we should encourage the majority’s construction of affected items subject_to deficiency proceedings as only those requiring partner-level factual determinations also threatens to cause inconsistent treatment between partners when we require each partner to litigate the issue of whether computational adjustments require partner-level factual determinations we risk treating partners of the same partnership differently even in our court and refund courts may also disagree with our characterization of computational adjustments that can be directly assessed a computational adjustment relating to a loss reported by a partner on the liquidation of his interest is just the type of item that should be routed through deficiency procedures because it may require partner-level factual determinations and will always require a partner-level legal determination in similar cases there might be factual questions raised by the commissioner’s treatment of for example the other components that a partner considered in computing his claimed loss eg the cash or property he received from the disregarded partnership and in all such cases the computa- tional adjustment for the loss will require a partner-level legal determination on the effects of the partnership-level proceeding an individual partner’s loss on disposition of his partnership_interest cannot be determined at the partnership level we therefore should assert jurisdiction at the partner level because correctly redetermining the loss will generally require us to answer questions of both law and fact i believe verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila united_states tax_court reports this is a permissible construction of section a and one that we should have adopted ii conclusion the silt we stir today will cloud the cases we plunge into tomorrow i respectfully dissent kroupa j agrees with this dissent f verdate 0ct jun jkt po frm fmt sfmt v files thompson sheila
